UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 98-10245
                            Summary Calendar



                            CONNIE J. TALK,

                                                 Plaintiff-Appellant,

                                 VERSUS

                         DELTA AIRLINES, INC.,

                                                  Defendant-Appellee.



           Appeal from the United States District Court
                For the Northern District of Texas

                            February 5, 1999

Before   DAVIS, DUHÉ, and PARKER, Circuit Judges

PER CURIAM:

     Connie J. Talk appeals a grant of summary judgment dismissing

her Americans with Disabilities Act1 and Texas Commission on Human

Rights Act2   claims against Delta Airlines, Inc.         Talk charged

that the airline discriminated against her and failed to reasonably
accommodate her alleged disability. We affirm the district court’s

grant of summary judgment.

                                   I.

     A   childhood    vehicle-pedestrian   accident   severely   injured

Connie J. Talk’s (“Talk”) right leg.       As a result, her right leg

     1
      42 U.S.C. § 12101 et seq.
     2
      Tex. Lab. Code Ann. § 21.001 et seq.
is shorter than her left and her foot is in a permanently flexed,

or “equine” position.     She walks on the ball of that foot and must

wear a built-up shoe.    Despite this deformity, she     walks with only

a slight limp and has undergone no physical therapy or surgery in

the last 20 years.

      Talk began working for Delta Airlines, Inc. (“Delta”) in

Houston as an associate reservations sales agent in 1984.              She

transferred to Dallas-Fort Worth International Airport (“DFW”) two

years later; shortly afterwards, Delta promoted her to reservations

sales agent.    She voluntarily transferred to Wichita, Kansas, to

work in Department 125 as a customer service agent and returned the

following year to DFW in that capacity.        For the past eight years,

except for the time period that is the subject of this suit, Talk

has remained in Department 125, where her job duties include

working at the ticket counter, the gate, and the baggage service

areas.

      Delta instituted company-wide cost-saving initiatives and DFW

flight reductions in the spring of 1995.       The airline selected some

Department 125 employees, including Talk, on an inverse seniority

basis to transfer to its operations sector.            It offered these

affected employees a choice of cargo (Department 135) or ramp

(Department 120) positions.          Talk chose the cargo position and

became a “permanent” employee of Department 135 effective May 1,

1995.

      Delta requires Department 135 workers to wear steel-toed shoes

to   protect   their   feet   from   injury.   Talk   could   not   find   a


                                      2
manufacturer to provide a built-up shoe with a steel toe.          When she

reported this to Willis Uggen (“Uggen”), the Delta operations

manager, he obtained a waiver for her to work without protective

footwear.   Before allowing her to begin work, Uggen requested a

doctor’s statement confirming that Talk could not wear steel-toed

shoes. Talk provided Delta such a letter from her doctor, who also

warned that an injury to her leg, including a severe bruise, could

result in the loss of her leg.            Uggen was concerned by this

warning and contacted Delta headquarters. The airline then decided

that Talk could not work in cargo.

     Talk entered a voluntary job placement process, an established

Delta procedure for employees who are permanently unable to perform

their assigned duties.    The goal of the process is to find a new,

permanent placement commensurate with the employee’s abilities and

restrictions.    Talk filled out the Accommodation Request Form,

asking to be placed in a position that did not require wearing

steel toed shoes and that would not subject her to injury.               She

requested a flight attendant position or a Department 125 slot.

     While Delta sought a permanent position for Talk, it also

opened temporary gate agent positions at DFW.             Several of the

former Department 125 employees, who had transferred to ramp

operations, were loaned to their old department to help during the

summer rush period.     Delta anticipated that they would return to

their permanent ramp positions at the end of the busy season.

Because Talk    had   entered   the   placement   process,   she   was   not

considered for these temporary positions.         Some seven months after


                                      3
Talk   entered      the   placement      process,     Delta   decided     to   reopen

permanent Department 125 positions.             It offered these positions to

all the former employees who had been loaned temporarily to that

department;      Delta also offered Talk one of the Department 125

positions.     She accepted the offer November 3, 1995 and remains in

that position today.

       From   May   1,    1995   until    the   end    of    November,    while   its

personnel specialist Alison Phillips (“Phillips”)                    attempted to

find permanent placement for her, Delta allowed Talk to use her 55

days of accrued sick leave at full pay.                She received no benefits

after that that time until she began anew her DFW customer service

agent’s job December 1, 1995.             During      the seven-month placement

process, Delta ascertained that DFW had no permanent Department 125

openings and expected none in the foreseeable future.                      Phillips,

however, presented Talk with several alternatives.                       The airline

offered her a permanent Department 125 position at LaGuardia

Airport and at JFK in New York; she rejected the positions because

of the expense of moving3 and the high cost of living in that area.

She also expressed concern that the cold climate would hurt her

leg.   Phillips located a permanent customer service agent position

in Department 125 in Atlanta, which Talk also refused because Delta

did not agree to pay moving expenses.               Phillips next offered Talk

a   transfer   to    any   available      “temporary        part-time”    or   “ready

reserve” customer service agent position in any Delta city as well

        3
       Talk requested that Delta pay all moving expenses.                         The
airline does not pay these expenses for any employee                              who
voluntarily choose to work in a different geographical area.

                                           4
as a permanent reservation sales agent job at DFW.   The latter paid

a starting salary only slightly less ($50 a month) than she had

previously earned.   Talk declined to interview for the permanent

DFW opening but expressed interest in a temporary, part-time

position at DFW.   Phillips offered Talk such a position, but when

Delta reopened permanent Department 125 jobs at DFW, Talk accepted

and returned to her original job.

     After completing the Equal Employment Opportunity Commission

grievance process, Talk sued Delta. She alleged, inter alia, that

the airline had failed to offer her a reasonable accommodation for

her disability after it was determined that her childhood injury

prevented her from working in the Delta cargo area to which she had

been involuntarily transferred. Because she claimed a violation of

the Americans with Disabilities Act of 1990 (“ADA”) along with

violations of the Texas Commission on Human Rights Act   (“TCHRA”),

Delta removed the action.     The airline then moved for summary

judgment.

     The district court, for the purposes of the summary judgment

motion, assumed that Talk was “disabled” under the ADA and TCHRA.4

It granted summary judgment on the grounds that Talk’s refusal to

accept the reasonable accommodation Delta offered her rendered her

     4
      One of the general purposes for which the TCHRA was enacted
was to “provide for the execution of the policies embodied in Title
I of the Americans with Disabilities Act of 1990 and its subsequent
amendments (42 U.S.C. Section 12101 et seq.)”. Tex. Lab. Code Ann.
§ 21.001 (3) (West 1996). Texas courts apply analogous federal
precedents based on the Rehabilitation Act and the ADA when
interpreting the TCHRA with regard to employment discrimination.
Holt v. Lone Star Gas Co., 921 S.W.2d 301, 304 (Tex. App. - Fort
Worth 1996, rehearing overruled).

                                 5
unqualified under the ADA.           The court also summarily dismissed the

state law claim, finding that Delta had made a good-faith effort to

find    Talk    a   reasonable      accommodation.         Talk   then     moved   for

reconsideration, which the district court denied. She now appeals.

                                        II.

       We review a grant of summary judgment de novo, applying the

same standard as the district court. Hamilton v. Southwestern Bell

Telephone Co., 136 F.3d 1047, 1049 (5th Cir. 1998).                         Summary

judgment is proper when no issue of material fact exists and the

moving party is entitled to judgment as a matter of law.                     Fed. R.

Civ. P. 56 (c).           We review fact questions in the light most

favorable to the nonmovant and questions of law de novo.                     Dutcher

v. Ingalls Shipbuilding, 53 F.3d 723 (5th Cir. 1995).

                                        III.

       To make out a prima facie case of discrimination under the

ADA, Talk must show that (a) she has a disability; (b) she is a

qualified individual for the job in question; and (c) an adverse

employment decision was made because of her disability.                       See 42

U.S.C. § 12112(a).          The threshold issue in a plaintiff’s prima

facie   case     is   a   showing    that       she   suffers   from   a   disability

protected by the ADA or the TCHRA.                Rogers v. International Marine

Terminals, Inc., 87 F.3d 755, 758 (5th Cir. 1996)(ADA); McIntyre

v. Kroger Co., 863 F. Supp. 355, 357 (N.D. Tex. 1994)(TCHRA).                      The

ADA confers a special meaning to the term “disability”, with which

the Texas statute is in accord:

       (A)     a physical or mental impairment that substantially limits
               one or more of the major life activities of such an

                                            6
             individual;
      (B)    a record of such an impairment; or
      (C)    being regarded as having such an impairment.5

      Talk claims that her deformed leg is such a disability.            We

examine that claim with the knowledge that the statute requires an

impairment that substantially limits one or more of the major life

activities.

      The ADA defines neither “substantially limits” nor “major life

activities,” but the regulations promulgated by the EEOC under the

ADA   provide   significant    guidance.     Whether   an   impairment   is

substantially limiting6 is determined in light of (1) the nature

and severity of the impairment, (2) its duration or expected

duration, and (3) its permanent or expected permanent or long-term

impact.7    The EEOC regulations adopt the same definition of major

life activities used in the Rehabilitation Act.8                “Major life

activities means functions such as caring for oneself, performing

manual     tasks,   walking,   seeing,   hearing,   speaking,    breathing,

      5
       42 U.S.C. § 12102(2); Tex. Lab. Code Ann. § 21.002(6).
      6
       To substantially limit means:

             (i) Unable to perform a major life activity
             that the average person in the general
             population can perform; or
             (ii) significantly restricted as to the
             condition, manner or duration under which an
             individual can perform a particular major life
             activity as compared to the condition, manner
             or duration under which the average person in
             the general population can perform the same
             major life activity.
             29 C.F.R. § 1630.2(j)(1)(i)(ii).
      7
       29 C.F.R. § 1630.2(j).
      8
       Dutcher, 53 F.3d at 726.

                                     7
learning, and working.”9

      To determine if Talk has presented facts that indicate her leg

impairment is an ADA or TCHRA disability, we first examine whether

her leg deformity is an impairment that substantially limits any

major life function other than working.10                 Only if there is no

evidence of impairment to the other major life functions is an

impairment to working considered.11

      The record reveals that Talk complains of an impairment to her

ability to walk. We have found few cases defining what constitutes

a substantial limitation on a person’s ability to walk.12                    It is

clear, however, that moderate difficulty experienced while walking

does not rise to the level of a disability.               Talk asserts that she

“walk[s] with a limp and move[s] at a significantly slower pace

than the average person.” She also claims that extreme cold causes

her difficulty in walking. We note, however, that Talk had earlier

requested transfers to Boston and New York, cities with cold winter

climates.        Talk’s special orthopedic shoe, she admits, allows her

to   “maintain[]      full   mobility.”       We   find   that,   although    Talk

experiences some impairment to her ability to walk, it does not

          9
       29 C.F.R. § 1630.2(i) provides an illustrative listing of
activities.
      10
           Hamilton, 136 F.3d at 1050.
      11
           Id.
     12
      See, Penny v. United Parcel Service, 128 F.3d 408 (6th Cir.
1997; Kelly v. Drexel Univ., 94 F.3d 102 (3rd Cir. 1996); Stone v.
Entergy Services, Inc.,1995 WL 368473 (E.D. La.); Penchishen v.
Stroh Brewery Co., 932 F. Supp. 671 (E.D. Pa. 1996), aff’d, 116 F.
3d 469 (3rd Cir. 1997)(Table), cert. denied,        U.S.     , 118
S. Ct. 178 (1997); Hamm v. Runyon, 51 F.3d 721 (7th Cir. 1995).

                                          8
rise to the level of a substantial impairment as required by the

ADA and TCHRA.

     We now examine the effect Talk’s leg deformity had on the

major life activity of working.         With regard to working,

             [S]ubstantially limits means significantly
             restricted in the ability to perform either a
             class of jobs or a broad range of jobs in
             various classes as compared to the average
             person having comparable training, skills and
             abilities. The inability to perform a single,
             particular   job   does  not   constitute   a
             substantial limitation in the major life
             activity of working.13

     Talk     presents evidence that her disability prevents her from

working in Delta’s cargo area.         She can not wear steel-toed shoes;

her doctor cautions that a severe bruise or a new break could

result in the loss of her leg.              Although Delta at first waived

protective footwear for Talk, it later determined that there should

never be a waiver of this requirement. Thus, Talk was unable to

work in Department 135. Evidence of disqualification from a single

position or a narrow range of jobs will not support a finding that

an individual is substantially limited from the major life activity

of working.      Sherrod v. American Airlines, Inc., 132 F.3d 1112,

1120 (5th Cir. 1998).       When an impairment like Talk’s affects only

a   narrow range of jobs, we regard it either as not reaching a

major     life   activity   or   as   not    substantially   limiting   one.”

Chandler v. City of Dallas, 2 F.3d 1385, 1392 (5th Cir. 1993).

We find here that Talk’s disability does not substantially limit

her ability to work.

     13
          29 C.F.R. § 1630.2(j)(3)(i).

                                       9
     We find no record of such a limitation in summary judgment

evidence.   Additionally, we do     not find that Delta regarded Talk

as having such an impairment.       The airline readily admitted that

Talk could not work in Department 135, but it actively sought

positions for her in other areas.        Even today, Talk remains a Delta

customer service agent.     Consequently, she has not shown that she

is substantially limited in a major life activity under ADA or

TCHRA provisions.

     Because   we   find   that   Talk    fails   to   meet   the   threshold

requirement of having an impairment that substantially limits a

major life activity, we have no need to reach Talk’s claim that

Delta did not offer her reasonable accommodations.             Accordingly,

for the reasons above, we affirm the grant of summary judgment.

AFFIRMED.




                                    10